Exhibit 10.4

 

EXECUTION COPY

 

Regency Centers, L.P.

 

5.25% Notes due August 1, 2015

 

Guaranteed by Regency Centers Corporation

 

Purchase Agreement

 

July 13, 2005

 

Wachovia Capital Markets, LLC

One Wachovia Center

301 South College Street

Charlotte, North Carolina 28288

 

J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

 

As Representatives of the Several Purchasers

named in Schedule I hereto

 

Ladies and Gentlemen:

 

Regency Centers, L.P., a Delaware limited partnership (the “Partnership”),
proposes subject to the terms and conditions stated herein, to issue and sell to
the Purchasers named in Schedule I hereto (the “Purchasers”) an aggregate of
$350,000,000 principal amount of the Notes specified above (the “Securities”).
The Securities are unconditionally guaranteed by the guarantees (the
“Guarantees”) of Regency Centers Corporation, a Florida corporation (the
“Guarantor”).

 

1. The Partnership and the Guarantor jointly and severally represent and warrant
to, and agree with, each of the Purchasers that:

 

(a) An offering circular, dated July 13, 2005 (the “Offering Circular”), has
been prepared in connection with the offering of the Securities and the
Guarantees. Any reference to the Offering Circular shall be deemed to refer to
and include the Guarantor’s most recent Annual Report on Form 10-K and all
subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on or prior to the date of the Offering Circular and any reference to the
Offering Circular, as amended or supplemented, as of any



--------------------------------------------------------------------------------

specified date, shall be deemed to include (i) any documents filed with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after
the date of the Offering Circular, and prior to such specified date and (ii) any
Additional Issuer Information (as defined in Section 5(f)) furnished by the
Guarantor or the Partnership prior to the completion of the distribution of the
Securities; and all documents filed under the Exchange Act and so deemed to be
included in the Offering Circular, or any amendment or supplement thereto, are
hereinafter called the “Exchange Act Reports”. The Exchange Act Reports, when
they were or are filed with the Commission, conformed or will conform in all
material respects to the applicable requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder. The Offering
Circular and any amendments or supplements thereto and the Exchange Act Reports
did not and will not, as of their respective dates, contain an untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that this representation and warranty
shall not apply to any statements or omissions made in reliance upon and in
conformity with information furnished in writing to the Guarantor and the
Partnership by a Purchaser through you expressly for use therein;

 

(b) The financial statements and the related notes thereto included in the
Offering Circular and the Exchange Act Reports comply in all material respects
with the applicable requirements of the Act and the Exchange Act, as applicable,
and fairly present the financial position of the Guarantor and its subsidiaries
as of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby, and the supporting
schedules included in the Offering Circular and the Exchange Act Reports fairly
present the information required to be stated therein; and the other financial
information included in the Offering Circular and the Exchange Act Reports,
including any selected financial data and summary financial information, has
been derived from the accounting records of the Guarantor and its subsidiaries
and fairly presents the information shown thereby on a basis consistent with
that of the audited financial statements included in the Offering Circular and
the Exchange Act Reports;

 

(c) None of (i) the Guarantor, (ii) any subsidiary of the Guarantor (including
the Partnership), the revenues or assets of which, when multiplied by the
Guarantor’s ownership interest expressed as a percentage, exceed 3% of the
consolidated revenues or assets, respectively, of the Guarantor, or (iii) any
entity listed under “Investments in Real Estate Partnerships” in Note 4 to the
Guarantor’s consolidated financial statements included in its most recent Annual
Report on Form 10-K (or a corresponding note to Exchange Act Reports filed
thereafter) (each subsidiary or entity covered under (ii) or (iii), a “Material
Subsidiary”) has sustained since the date of the latest audited financial
statements included or incorporated by reference in the Offering Circular any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth or
contemplated in the Offering Circular; and, since the respective dates as of
which information is given in Offering Circular, there has not been any change
in the capital stock or partnership interests of

 

-2-



--------------------------------------------------------------------------------

the Guarantor or any of its Material Subsidiaries (including the Partnership)
(other than issuances of capital stock or partnership interests in connection
with employee benefit plans, dividend reinvestment plans, the exercise of
options, the exchange of Partnership units and the payment of earn-outs pursuant
to contractual commitments) or in the partners’ capital of the Partnership or
any of its Material Subsidiaries, any change in mortgage loans payable or
long-term debt of the Guarantor or any of its Material Subsidiaries (including
the Partnership) in excess of $20,000,000 or in the mortgage loans payable or
long-term debt of the Partnership or any of its Material Subsidiaries (except as
set forth on Exhibit B hereto) or any material adverse change in excess of
$20,000,000, or any development involving a prospective material adverse change,
in or affecting the general affairs, management, financial position,
stockholders’ equity, partners’ capital or results of operations of the
Guarantor and its Material Subsidiaries (including the Partnership), otherwise
than as set forth or contemplated in the Offering Circular;

 

(d) Since the respective dates as of which information is given in the Offering
Circular, except as otherwise stated therein, there have been no transactions
entered into by the Guarantor or any of its Material Subsidiaries (including the
Partnership), other than those in the ordinary course of business, which are
material with respect to the Guarantor and its Material Subsidiaries considered
as one enterprise;

 

(e) The Guarantor and its Material Subsidiaries (including the Partnership) have
good and marketable title in fee simple to all real property and good and
marketable title to all personal property owned by them, in each case free and
clear of all liens, encumbrances and defects except such as are described in the
Offering Circular or such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Guarantor and its Material Subsidiaries (including the Partnership); and
any real property and buildings held under lease by the Guarantor and its
Material Subsidiaries (including the Partnership) are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Guarantor and its Material Subsidiaries (including the
Partnership);

 

(f) The Partnership has been duly organized and is validly existing in good
standing under the laws of the State of Delaware, with power and authority to
own its properties and conduct its business as described in the Offering
Circular, and has been duly qualified as a foreign partnership for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction;
the Guarantor has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Florida, with power
and authority (corporate and other) to own its properties and conduct its
business as described in the Offering Circular, and has been duly qualified as a
foreign corporation for the transaction of business and is in good standing
under the laws of each other jurisdiction in which it owns or leases properties
or conducts any business so as to require such qualification, or is subject to
no material liability or disability by reason of the failure to be so qualified
in any such jurisdiction; and each Material Subsidiary of the Guarantor has been
duly incorporated or organized and is validly existing as a corporation or other
entity in good standing under the laws of its jurisdiction of incorporation or
organization;

 

-3-



--------------------------------------------------------------------------------

(g) The Partnership has an authorized capitalization as set forth in the
Offering Circular, and all of the issued partnership interests of the
Partnership have been duly authorized and validly issued and are fully paid and
non-assessable; all of the issued shares of capital stock of the Guarantor have
been duly authorized and validly issued and are fully paid and non-assessable;
and, except as set forth on Exhibit A, all of the issued shares of capital stock
or other equity interests of each Material Subsidiary of the Guarantor have been
duly authorized and validly issued, are fully paid and non-assessable and
(except as set forth on Exhibit A and for directors’ qualifying shares) are
owned directly or indirectly by the Guarantor, free and clear of all liens,
encumbrances, equities or claims;

 

(h) This Agreement has been duly authorized, executed and delivered by the
Partnership and the Guarantor; the Securities have been duly authorized and,
when issued and delivered pursuant to this Agreement and authenticated pursuant
to the Indenture (as hereinafter defined), will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Partnership enforceable in accordance with its terms,
subject, as to enforcement, to bankruptcy, fraudulent transfer, equitable
subordination, fair dealing, insolvency, reorganization and other laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles; entitled to the benefits provided by the indenture to be
dated as of July 18, 2005 (the “Indenture”), among the Partnership, the
Guarantor and Wachovia Bank, National Association, as Trustee (the “Trustee”),
under which they are to be issued, which is substantially in the form previously
delivered to you; the Indenture has been duly authorized and, when executed and
delivered by the Partnership, the Guarantor and the Trustee, the Indenture will
constitute a valid and legally binding instrument, enforceable in accordance
with its terms, subject, as to enforcement, to bankruptcy, fraudulent transfer,
equitable subordination, fair dealing, insolvency, reorganization and other laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles; the Guarantees have been duly authorized and, when
the Securities are issued and delivered pursuant to this Agreement, the
Guarantees will have been duly executed, issued and delivered and will
constitute valid and legally binding obligations of the Guarantor, enforceable
in accordance with their terms, subject, as to enforcement, to bankruptcy,
fraudulent transfer, equitable subordination, fair dealing, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors’ rights and to general equity principles; and the Securities, the
Guarantees and the Indenture will conform to the descriptions thereof in the
Offering Circular and will be in substantially the form previously delivered to
you;

 

(i) None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Securities) will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations G,
T, U, and X of the Board of Governors of the Federal Reserve System;

 

(j) Prior to the date hereof, neither the Guarantor nor any of its affiliates
(including the Partnership) has taken any action which is designed to or which
has

 

-4-



--------------------------------------------------------------------------------

constituted or which might have been expected to cause or result in
stabilization or manipulation of the price of any security of the Partnership or
the Guarantor in connection with the offering of the Securities and the
Guarantees;

 

(k) The issue and sale of the Securities, the issue of the Guarantees and the
compliance by the Partnership and the Guarantor with all of the provisions of
the Securities, the Guarantees, the Indenture, this Agreement and the
consummation of the transactions herein contemplated will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, (i) any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Guarantor or any of its
Material Subsidiaries (including the Partnership) is a party or by which the
Guarantor or any of its Material Subsidiaries (including the Partnership) is
bound or to which any of the property or assets of the Guarantor or any of its
Material Subsidiaries is subject, (ii) the provisions of the Articles of
Incorporation or By-laws of the Guarantor, the Certificate of Limited
Partnership or partnership agreement of the Partnership or (iii) any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Guarantor or any of its Material Subsidiaries (including
the Partnership) or any of their properties other than, in the case of clauses
(i) and (iii), such breaches or violation which, if determined adversely to the
Guarantor or any of its Material Subsidiaries, would not reasonably be expected
to have a material adverse effect on the current or future consolidated
financial position, shareholders’ equity or results of operations of the
Guarantor and its Material Subsidiaries taken as a whole or on the consummation
of the transactions contemplated herein; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the
Securities, the issue of the Guarantees or the consummation by the Partnership
and the Guarantor of the transactions contemplated by this Agreement or the
Indenture, except for the filing of a registration statement by the Partnership
or the Guarantor with the Commission pursuant to the United States Securities
Act of 1933, as amended (the “Act”), pursuant to Section 5(k) hereof, and such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or Blue Sky laws in connection with the purchase
and distribution of the Securities by the Purchasers;

 

(l) Neither the Guarantor nor any of its Material Subsidiaries (including the
Partnership) is in violation of its Articles of Incorporation, By-laws,
Certificate of Limited Partnership or partnership agreement or in default in the
performance or observance of any material obligation, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound;

 

(m) The statements set forth in the Offering Circular under the caption
“Description of the Notes”, insofar as they purport to constitute a summary of
the terms of the Securities and the Guarantees, under the caption “Certain
Federal Income Tax Considerations”, insofar as they purport to describe the
provisions of the laws and documents referred to therein, and under the caption
“Plan of Distribution”, insofar as they purport to describe the documents
referred to therein, are accurate and complete in all material respects;

 

-5-



--------------------------------------------------------------------------------

(n) Other than as set forth in the Offering Circular, there are no legal or
governmental proceedings pending to which the Guarantor or any of its Material
Subsidiaries (including the Partnership) is a party or of which any property of
the Guarantor or any of its Material Subsidiaries (including the Partnership) is
the subject which, if determined adversely to the Guarantor or any of its
Material Subsidiaries (including the Partnership), would individually or in the
aggregate have a material adverse effect on the current or future financial
position, stockholders’ equity, partners’ capital or results of operations of
the Guarantor and its Material Subsidiaries (including the Partnership) (a
“Material Adverse Effect”); and, to the best of the Partnership’s knowledge and
the Guarantor’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others;

 

(o) The Guarantor and its Material Subsidiaries (including the Partnership)
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure so to possess could not,
singly or in the aggregate, be reasonably expected to result in a Material
Adverse Effect; the Guarantor and its Material Subsidiaries (including the
Partnership) are in compliance with the terms and conditions of all such
Governmental Licenses, except where the failure so to comply could not, singly
or in the aggregate, be reasonably expected to result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect could not, singly or in the
aggregate, be reasonably expected to result in a Material Adverse Effect; and
neither the Guarantor nor any of its Material Subsidiaries (including the
Partnership) has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, could
be reasonably expected to result in a Material Adverse Effect;

 

(p) Each of the Guarantor and its Material Subsidiaries (including the
Partnership) is insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are adequate and customary
in the businesses in which they are engaged, except where the failure to be so
insured could not be reasonably expected to have a Material Adverse Effect;

 

(q) The assets of the Partnership do not constitute “plan assets” under the
Employee Retirement Income Security Act of 1974, as amended;

 

(r) The Guarantor has qualified to be taxed as a real estate investment trust
pursuant to Sections 856 through 860 of the Internal Revenue Code of 1986, as
amended (the “Code”), for each of the fiscal years from its inception through
the most recently completed fiscal year, and the Guarantor’s present and
contemplated organization, ownership, method of operation, assets and income,
taking into account the consummation of the transactions contemplated herein,
are such that the Guarantor is in a position under present law to so qualify for
the current fiscal year and in the future; the Partnership and each subsidiary
that is a partnership or a limited liability company under state law (each a
“Subsidiary Partnership”) are properly classified as partnerships or disregarded
entities, and not as corporations or as associations taxable as

 

-6-



--------------------------------------------------------------------------------

corporations, for Federal income tax purposes throughout the period from
inception through the date hereof, or, in the case of any Subsidiary
Partnerships that have terminated, through the date of termination of such
Subsidiary Partnerships; the Guarantor and each of its subsidiaries (including
the Partnership) have filed or caused to be filed all federal, state, local and
foreign tax returns, reports, information returns and statements which have been
required to be filed by them (except for the failure to file such returns,
reports, information returns and statements that could not be reasonably
expected to have a Material Adverse Effect) and have paid all taxes required to
be paid and any other assessment, fine or penalty levied against them, to the
extent that any of the foregoing is due and payable, except, in all cases, for
any such tax, assessment, fine or penalty that is being contested in good faith
and in respect of which adequate reserves are being maintained and except to the
extent any such failure to pay could not be reasonably expected to have a
Material Adverse Effect;

 

(s) Neither the Guarantor nor the Partnership has knowledge of (a) the presence
of any hazardous substances, hazardous materials, toxic substances or waste
materials (collectively, “Hazardous Materials”) on any of the properties owned
by it in violation of law or in excess of regulatory action levels or (b) any
unlawful spills, releases, discharges or disposal of Hazardous Materials that
have occurred or are presently occurring on or off such properties as a result
of any construction on or operation and use of such properties, which presence
or occurrence would materially adversely affect the condition, financial or
otherwise, or the earnings, business affairs or business prospects of the
Guarantor or the Partnership; and in connection with the construction on or
operation and use of the properties owned by the Guarantor and the Partnership,
neither has any knowledge of any material failure to comply with all applicable
local, state and federal environmental laws, regulations, agency requirements,
ordinances and administrative and judicial orders;

 

(t) When the Securities are issued and delivered pursuant to this Agreement, the
Securities will not be of the same class (within the meaning of Rule 144A under
the Act) as securities which are listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
inter-dealer quotation system;

 

(u) The Partnership and the Guarantor are subject to Section 13 or 15(d) of the
Exchange Act;

 

(v) Neither the Partnership nor the Guarantor is, and after giving effect to the
offering and sale of the Securities and the issuance of the Guarantees will be,
an “investment company”, or an entity “controlled” by an “investment company”,
as such terms are defined in the United States Investment Company Act of 1940,
as amended (the “Investment Company Act”);

 

(w) None of the Partnership, the Guarantor nor any person acting on their behalf
has offered or sold the Securities or the Guarantees by means of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Act or, with respect to Securities sold and Guarantees issued outside the United
States to non-U.S. persons (as defined in Rule 902 under the Act), by means of
any directed selling efforts within the meaning of Rule 902 under the Act, and
the Guarantor, any affiliate of

 

-7-



--------------------------------------------------------------------------------

the Guarantor (including the Partnership) and any person acting on its or their
behalf has complied with and will implement the “offering restriction” within
the meaning of such Rule 902;

 

(x) Within the preceding six months, none of the Partnership, the Guarantor nor
any other person acting on their behalf has offered or sold to any person any
Securities, or any securities of the same or a similar class as the Securities
or the Guarantees, other than Securities and the Guarantees offered or sold to
the Purchasers hereunder. The Partnership and the Guarantor will take reasonable
precautions designed to insure that any offer or sale, direct or indirect, in
the United States or to any U.S. person (as defined in Rule 902 under the Act)
of any Securities, any Guarantees or any substantially similar security issued
by the Partnership or the Guarantor, within six months subsequent to the date on
which the distribution of the Securities has been completed (as notified to the
Partnership and the Guarantor by you), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Securities and the issuance of the Guarantees in the United States and to
U.S. persons contemplated by this Agreement as transactions exempt from the
registration provisions of the Act;

 

(y) KPMG LLP, who have certified certain financial statements of the Partnership
and its subsidiaries and the Guarantor and its subsidiaries and have audited the
Partnership’s and the Guarantor’s internal control over financial reporting and
management’s assessment thereof, are independent public accountants as required
by the Act and the rules and regulations of the Commission thereunder;

 

(z) The Partnership and the Guarantor each maintain a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by, or under the supervision of, the principal executive officer
and the principal financial officer of the Partnership and the Guarantor, or
under their supervision, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Partnership’s and the Guarantor’s internal control over
financial reporting are effective and neither the Partnership nor the Guarantor
is aware of any material weaknesses in its internal control over financial
reporting;

 

(aa) Since the date of the latest audited financial statements included or
incorporated by reference in the Offering Circular, there has been no change in
the Partnership’s and the Guarantor’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Partnership’s and the Guarantor’s internal control over financial reporting; and

 

(bb) The Partnership and the Guarantor maintain disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) of the Exchange Act) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that material information relating to
the Partnership, the Guarantor and their subsidiaries is made known to the
Partnership’s and the Guarantor’s principal executive officer and principal
financial officer by others within those entities; and such disclosure controls
and procedures are effective.

 

-8-



--------------------------------------------------------------------------------

2. Subject to the terms and conditions herein set forth, the Partnership agrees
to issue and sell to each of the Purchasers, and each of the Purchasers agrees,
severally and not jointly, to purchase from the Partnership, at a purchase price
of 99.208% of the principal amount thereof, plus accrued interest, if any, from
July 18, 2005 to the Time of Delivery hereunder, the principal amount of
Securities set forth opposite the name of such Purchaser in Schedule I hereto.
The Securities shall be issued with the Guarantees.

 

3. Upon the authorization by you of the release of the Securities, the several
Purchasers propose to offer the Securities for sale upon the terms and
conditions set forth in this Agreement and the Offering Circular, and each
Purchaser hereby represents and warrants to, and agrees with the Partnership and
the Guarantor that:

 

(a) It will offer and sell the Securities only to: (i) persons whom it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Act in transactions meeting the requirements of
Rule 144A, (ii) institutions which it reasonably believes are “accredited
investors” (“Institutional Accredited Investors”) within the meaning of Rule 501
under the Act or (iii) upon the terms and conditions set forth in Annex I to
this Agreement;

 

(b) It is an Institutional Accredited Investor; and

 

(c) It will not offer or sell the Securities by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Act.

 

4. (a) The Securities to be purchased by each Purchaser hereunder will be
represented by one or more definitive global Securities in book-entry form which
will be deposited by or on behalf of the Partnership with The Depository Trust
Company (“DTC”) or its designated custodian. The Partnership will deliver the
Securities to you, for the account of each Purchaser, against payment by or on
behalf of such Purchaser of the purchase price therefor by wire transfer of
Federal (same-day) funds, by causing DTC to credit the Securities to the account
of Wachovia Capital Markets, LLC at DTC. The Partnership will cause the
certificates representing the Securities to be made available to you for
checking at least twenty-four hours prior to the Time of Delivery (as defined
below) at the office of DTC or its designated custodian (the “Designated
Office”). The time and date of such delivery and payment shall be 9:30 a.m., New
York City time, on July 18, 2005 or such other time and date as you and the
Partnership may agree upon in writing. Such time and date are herein called the
“Time of Delivery”.

 

(a) The documents to be delivered at the Time of Delivery by or on behalf of the
parties hereto pursuant to Section 7 hereof, including the cross-receipt for the
Securities and any additional documents requested by the Purchasers pursuant to
Section 7(g) hereof, will be delivered at such time and date at the offices of
Sullivan & Cromwell LLP, 125 Broad Street, New York, New York 10004 (the
“Closing Location”), and the Securities will be delivered at the Designated
Office, all at the Time of Delivery. A meeting will be held at the Closing
Location at 3:00 p.m., New York City time, on the New York Business Day next
preceding the Time of Delivery, at which meeting the final drafts of the
documents to be delivered pursuant to the preceding sentence will be available
for review by the parties hereto. For the purposes of this Section 4, “New York
Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

 

-9-



--------------------------------------------------------------------------------

5. The Partnership and the Guarantor jointly and severally agree with each of
the Purchasers:

 

(a) To prepare the Offering Circular in a form approved by you; to make no
amendment or any supplement to the Offering Circular which shall be disapproved
by you after reasonable notice thereof; and to furnish you with copies thereof;

 

(b) Promptly from time to time to take such action as you may reasonably request
to qualify such Securities and the Guarantees for offering and sale under the
securities laws of such jurisdictions as you may request and to comply with such
laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
such Securities and the Guarantees; provided, that in connection therewith
neither the Partnership nor the Guarantor shall be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction;

 

(c) Prior to 10:00 a.m., New York City time, on the New York Business Day next
succeeding the date of this Agreement and from time to time, to furnish the
Purchasers with copies of the Offering Circular in such quantities as you may
reasonably request in New York City and each amendment or supplement thereto,
and additional written and electronic copies thereof in such quantities as you
may from time to time reasonably request, and if, at any time prior to the
earlier of the effective date of a Resale Registration (as defined in the
Registration Rights Agreement dated as of the Time of Delivery) or the
completion by the Purchasers of the initial distribution of the Securities, any
event shall have occurred as a result of which the Offering Circular as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Offering Circular is delivered, not misleading, or, if for any other reason it
shall be necessary or desirable during such same period to amend or supplement
the Offering Circular, to notify you and upon your request to prepare and
furnish without charge to each Purchaser and to any dealer in securities as many
written and electronic copies as you may from time to time reasonably request of
an amended Offering Circular or a supplement to the Offering Circular which will
correct such statement or omission or effect such compliance;

 

(d) During the period beginning from the date hereof and continuing until the
date six months after the Time of Delivery, not to offer, sell, contract to sell
or otherwise dispose of, except as provided hereunder, any securities of the
Partnership or the Guarantor that are substantially similar to the Securities;

 

(e) Not to be or become, at any time prior to the expiration of three years
after the Time of Delivery, an open-end investment company, unit investment
trust, closed-end investment company or face-amount certificate company that is
or is required to be registered under Section 8 of the Investment Company Act;

 

-10-



--------------------------------------------------------------------------------

(f) At any time when the Partnership or the Guarantor is not subject to Section
13 or 15(d) of the Exchange Act, for the benefit of holders from time to time of
Securities, to furnish at its expense, upon request, to holders of Securities
and prospective purchasers of Securities, information (the “Additional Issuer
Information”) satisfying the requirements of subsection (d)(4)(i) of Rule 144A
under the Act;

 

(g) To make available to the holders of the Securities as soon as practicable
after the end of each fiscal year an annual report (including a balance sheet
and statements of income, partners’ equity and cash flows of the Guarantor and
its consolidated subsidiaries certified by independent public accountants) and,
as soon as practicable after the end of each of the first three quarters of each
fiscal year (beginning with the fiscal quarter ending after the date of the
Offering Circular), consolidated summary financial information of the Guarantor
and its subsidiaries for such quarter in reasonable detail;

 

(h) During a period of five years from the date of the Offering Circular, to
furnish to you copies of all reports or other communications (financial or
other) furnished to partners of the Partnership or stockholders of the
Guarantor, and to deliver to you (i) as soon as they are available, copies of
any reports and financial statements furnished to or filed with the Commission
or any securities exchange on which the Securities or any class of securities of
the Partnership or the Guarantor is listed; and (ii) such additional information
concerning the business and financial condition of the Partnership or the
Guarantor as you may from time to time reasonably request (such financial
statements to be on a consolidated basis to the extent the accounts of the
Partnership and its subsidiaries are consolidated in reports furnished to its
partners generally or to the Commission or to the extent the accounts of the
Guarantor and its subsidiaries are consolidated in reports furnished to its
stockholders generally or to the Commission);

 

(i) During the period of two years after the Time of Delivery, not to, and not
to permit any of its “affiliates” (as defined in Rule 144 under the Act),
including, for the Guarantor, the Partnership to, resell any of the Securities
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them;

 

(j) To file and to use their reasonable best efforts to cause to be declared or
become effective under the Act, on or prior to 180 days after the Time of
Delivery, a registration statement on Form S-4 providing for the registration of
another series of debt securities of the Partnership, with terms identical to
the Securities (the “Exchange Securities”), and the exchange of the Securities
for the Exchange Securities, all in a manner which will permit persons who
acquire the Exchange Securities to resell the Exchange Securities pursuant to
Section 4(1) of the Act; and

 

(k) To use the net proceeds received by it from the sale of the Securities
pursuant to this Agreement in the manner specified in the Offering Circular
under the caption “Use of Proceeds”.

 

6. The Partnership and the Guarantor jointly and severally covenant and agree
with the several Purchasers that the Partnership or the Guarantor will pay or
cause to be paid the following: (i) the fees, disbursements and expenses of the
Partnership’s and the Guarantor’s counsel and accountants in connection with the
issuance of the Securities and the Guarantees

 

-11-



--------------------------------------------------------------------------------

and all other expenses in connection with the preparation and printing of the
Offering Circular and any amendments and supplements thereto and the mailing and
delivering of copies thereof to the Purchasers and dealers; (ii) the cost of
printing or producing any Agreement among Purchasers, this Agreement, the
Indenture, the Blue Sky and Legal Investment Memoranda, closing documents
(including any compilations thereof) and any other documents in connection with
the offering, purchase, sale and delivery of the Securities and the Guarantees;
(iii) all expenses in connection with the qualification of the Securities and
the Guarantees for offering and sale under state securities laws as provided in
Section 5(b) hereof, including the reasonable fees and disbursements of counsel
for the Purchasers in connection with such qualification and in connection with
the Blue Sky and legal investment surveys; (iv) any fees charged by securities
rating services for rating the Securities; (v) the cost of preparing the
Securities and the Guarantees; (vi) the fees and expenses of the Trustee and any
agent of any Trustee and the reasonable fees and disbursements of counsel for
the Trustee in connection with the Indenture, the Securities and the Guarantees;
and (vii) all other costs and expenses incident to the performance of their
obligations hereunder which are not otherwise specifically provided for in this
Section. It is understood, however, that, except as provided in this Section,
and Sections 8 and 11 hereof, the Purchasers will pay all of their own costs and
expenses, including the fees of their counsel, transfer taxes on resale of any
of the Securities by them, and any advertising expenses connected with any
offers they may make.

 

7. The obligations of the Purchasers hereunder shall be subject, in your
discretion, to the condition that all representations and warranties and other
statements of the Partnership and the Guarantor herein are, at and as of the
Time of Delivery, true and correct, the condition that each of the Partnership
and the Guarantor shall have performed all of its obligations hereunder
theretofore to be performed, and the following additional conditions:

 

(a) Sullivan & Cromwell LLP, counsel for the Purchasers, shall have furnished to
you such written opinion or opinions, dated the Time of Delivery, with respect
to the matters covered in paragraphs (i) (with respect to Delaware entities),
(vi), (vii) (with respect to the Securities and the Guarantees), (viii) and
(xiv) of subsection (b) below as well as such other related matters as you may
reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters;

 

(b) Foley & Lardner LLP, counsel for the Partnership and the Guarantor, shall
have furnished to you their written opinion, dated the Time of Delivery, in form
and substance satisfactory to you, to the effect that:

 

(i) The Partnership has been duly organized and is validly existing as a limited
partnership in good standing under the laws of the State of Delaware, with power
and authority to own its properties and conduct its business as described in the
Offering Circular; and the Guarantor has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Florida, with power and authority (corporate and other) to own its properties
and conduct its business as described in the Offering Circular;

 

(ii) The Partnership has an authorized capitalization as set forth in the
Offering Circular, and all of the issued partnership interests of the
Partnership have been duly authorized and validly issued and are fully paid and

 

-12-



--------------------------------------------------------------------------------

non-assessable; and all of the issued shares of capital stock of the Guarantor
have been duly authorized and validly issued and are fully paid and
non-assessable;

 

(iii) Each of the Partnership and the Guarantor has been duly qualified as a
foreign corporation or other organization for the transaction of business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
or is subject to no material liability or disability by reason of the failure to
be so qualified in any such jurisdiction (such counsel being entitled to rely in
respect of the opinion in this clause upon opinions of local counsel and in
respect of matters of fact upon certificates of officers of the Partnership or
the Guarantor, provided that such counsel shall state that they believe that
both you and they are justified in relying upon such opinions and certificates);

 

(iv) Each other Material Subsidiary has been duly incorporated and is validly
existing as a corporation or other organization in good standing under the laws
of its jurisdiction of incorporation or organization; and all of the issued
shares of capital stock or partnership interests of each such Material
Subsidiary have been duly authorized and validly issued, are fully paid and
non-assessable, and (except for directors’ qualifying shares or as set forth on
Exhibit A hereto) are owned directly or indirectly by the Guarantor, free and
clear of all perfected security interests and, to the knowledge of such counsel,
after due inquiry, free and clear of any other liens, encumbrances, equities or
claims (such counsel being entitled to rely in respect of the opinion in this
clause upon opinions of local counsel and in respect of matters of fact upon
certificates of officers of the Partnership or the Guarantor or its Material
Subsidiaries, provided that such counsel shall state that they believe that both
you and they are justified in relying upon such opinions and certificates);

 

(v) To the best of such counsel’s knowledge and other than as set forth in the
Offering Circular, there are no legal or governmental proceedings pending to
which the Guarantor or any of its Material Subsidiaries (including the
Partnership) is a party or of which any property of the Guarantor or any of its
Material Subsidiaries (including the Partnership) is the subject which, if
determined adversely to the Guarantor or any of its Material Subsidiaries
(including the Partnership), would individually or in the aggregate have a
material adverse effect on the current or future consolidated financial
position, partners’ capital, stockholders’ equity or results of operations of
the Guarantor and its Material Subsidiaries (including the Partnership); and, to
the best of such counsel’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others;

 

(vi) This Agreement has been duly authorized, executed and delivered by the
Partnership and the Guarantor;

 

(vii) The Securities have been duly authorized, executed, issued and delivered
and constitute valid and legally binding obligations of the Partnership entitled
to the benefits provided by the Indenture enforceable in accordance with

 

-13-



--------------------------------------------------------------------------------

their terms, subject, as to enforcement, to bankruptcy, fraudulent transfer,
equitable subordination, fair dealing, insolvency, reorganization and other laws
of general applicability relating to or affecting creditors’ rights and to
general equity principles; the Guarantees have been duly authorized, executed,
issued and delivered by the Guarantor and, when the Securities have been issued
and authenticated in accordance with the provisions of the Indenture and
delivered to and paid for by the Purchasers pursuant to this Agreement, the
Guarantees will constitute valid and legally binding obligations of the
Guarantor enforceable in accordance with their terms, subject, as to
enforcement, to bankruptcy, fraudulent transfer, equitable subordination, fair
dealing, insolvency, reorganization and other laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Securities, the Guarantees and the Indenture conform to the descriptions
thereof in the Offering Circular;

 

(viii) The Indenture has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and legally binding instrument,
enforceable in accordance with its terms, subject, as to enforcement, to
bankruptcy, fraudulent transfer, equitable subordination, fair dealing,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles;

 

(ix) The issue and sale of the Securities, the issue of the Guarantees and the
compliance by the Partnership and the Guarantor with all of the provisions of
the Securities, the Guarantees, the Indenture, and this Agreement and the
consummation of the transactions herein contemplated will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument known to such counsel to which the
Guarantor or any of its Material Subsidiaries (including the Partnership) is a
party or by which the Guarantor or any of its Material Subsidiaries (including
the Partnership) is bound or to which any of the property or assets of the
Guarantor or any of its Material Subsidiaries (including the Partnership) is
subject, nor will such actions result in any violation of the provisions of the
Articles of Incorporation or By-laws of the Guarantor, the Certificate of
Limited Partnership or partnership agreement of the Partnership or any statute
or any order, rule or regulation of any court or governmental agency or body
known to such counsel having jurisdiction over the Guarantor or any of its
Material Subsidiaries (including the Partnership) or any of their properties;

 

(x) No consent, approval, authorization, order, registration or qualification of
or with any such court or governmental agency or body is required for the issue
and sale of the Securities, the issue of the Guarantees or the consummation by
the Partnership and the Guarantor of the transactions contemplated by this
Agreement or the Indenture, except for the filing of a registration statement by
the Partnership or the Guarantor with the Commission pursuant to the Act,
pursuant to Section 5(k) hereof and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Purchasers;

 

-14-



--------------------------------------------------------------------------------

(xi) Neither the Guarantor nor any of its Material Subsidiaries (including the
Partnership) is in violation of its Articles of Incorporation or By-laws, its
Certificate of Limited Partnership or partnership agreement or in default in the
performance or observance of any material obligation, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement, lease or
other agreement or instrument known to such counsel to which it is a party or by
which it or any of its properties may be bound;

 

(xii) The statements set forth in the Offering Circular under the caption
“Description of the Notes”, insofar as they purport to constitute a summary of
the terms of the Securities and the Guarantees and under the captions “Certain
Federal Income Tax Considerations” and “Plan of Distribution”, insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate and complete in all material respects;

 

(xiii) The Exchange Act Reports (other than the financial statements and related
schedules therein, as to which such counsel need express no opinion), when they
were filed with the Commission, complied as to form in all material respects
with the requirements of the Exchange Act, and the rules and regulations of the
Commission thereunder; and such counsel has no reason to believe that any of
such documents, when they were so filed, contained an untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
when such documents were so filed, not misleading;

 

(xiv) No registration of the Securities or the Guarantees under the Act, and no
qualification of an indenture under the United States Trust Indenture Act of
1939 with respect thereto, is required for the offer, sale and initial resale by
the Purchasers of the Securities and the Guarantees by the Purchasers in the
manner contemplated by this Agreement, it being understood that no opinion is
expressed as to any subsequent resale of any Securities;

 

(xv) Such counsel have no reason to believe that the Offering Circular and any
further amendments or supplements thereto made by the Partnership and the
Guarantor prior to the Time of Delivery (other than the financial statements
therein, as to which such counsel need express no opinion) contained as of its
date or contains as of the Time of Delivery an untrue statement of a material
fact or omitted or omits, as the case may be, to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

(xvi) The Guarantor has qualified to be taxed as a real estate investment trust
pursuant to Sections 856 through 860 of the Code for each taxable year since its
inception through the most recently completed fiscal year, and based on
assumptions set forth in the Offering Circular and certain representations of
the Guarantor, including but not limited to those set forth in an

 

-15-



--------------------------------------------------------------------------------

Officer’s Certificate, the Guarantor’s present and contemplated organization,
ownership, method of operation, assets and income, taking into account the
consummation of the transactions contemplated herein, are such that the
Guarantor is in a position under present law to so qualify for the current
fiscal year and in the future; and

 

(xvii) Neither the Partnership nor the Guarantor is an “investment company” or
an entity “controlled” by an “investment company”, as such terms are defined in
the Investment Company Act;

 

(c) On the date of the Offering Circular prior to the execution of this
Agreement and at the Time of Delivery KPMG LLP shall have furnished to you a
letter, dated the respective dates of delivery thereof, to the effect set forth
in Statement of Auditing Standards No. 72, and with respect to such letter dated
such Time of Delivery, as to such other matters as you may reasonably request
and in form and substance satisfactory to you;

 

(d) (i) Neither the Guarantor nor any of its Material Subsidiaries (including
the Partnership) shall have sustained since the date of the latest audited
financial statements included or incorporated by reference in the Offering
Circular any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or court or governmental action, order or decree, otherwise than as set
forth or contemplated in the Offering Circular, and (ii) since the respective
dates as of which information is given in the Offering Circular there shall not
have been any change in the capital stock, mortgage loans payable or long-term
debt of the Guarantor or any of its Material Subsidiaries (including the
Partnership) or in the partners’ capital, mortgage loans payable or long-term
debt of the Partnership or any of its subsidiaries or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, financial position, partners’ capital, stockholders’ equity or
results of operations of the Guarantor and its Material Subsidiaries (including
the Partnership) otherwise than as set forth or contemplated in the Offering
Circular, the effect of which, in any such case described in Clause (i) or (ii),
is in your judgment so material and adverse as to make it impracticable or
inadvisable to proceed with the offering or the delivery of the Securities on
the terms and in the manner contemplated in this Agreement and in the Offering
Circular;

 

(e) On or after the date hereof (i) no downgrading shall have occurred in the
rating accorded the Partnership’s or the Guarantor’s debt securities or
preferred stock by any “nationally recognized statistical rating organization”,
as that term is defined by the Commission for purposes of Rule 436(g)(2) under
the Act, and (ii) no such organization shall have publicly announced that it has
under surveillance or review, with possible negative implications, its rating of
any of the Partnership’s or the Guarantor’s debt securities or preferred stock;

 

(f) On or after the date hereof there shall not have occurred any of the
following: (i) trading generally on the New York Stock Exchange (the “NYSE”) or
in the Nasdaq National Market (“Nasdaq”) has been suspended or materially
limited, or minimum or maximum prices for trading have been fixed, or maximum
ranges for prices have been required, by the NYSE or Nasdaq or by order of the
Commission, the

 

-16-



--------------------------------------------------------------------------------

National Association of Securities Dealers, Inc. or any other governmental
authority; (ii) trading in any securities of the Guarantor or the Partnership
has been suspended or materially limited by the Commission or the NYSE, (iii) a
banking moratorium has been declared by either Federal or New York authorities;
(iv) a material disruption has occurred in commercial banking or securities
settlement or clearance services in the United States; or (v) any material
adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, if the effect of any such event specified in this clause (v) in your
judgment makes it impracticable or inadvisable to market the Securities or to
enforce contracts for the sale of the Securities; and

 

(g) The Partnership and the Guarantor shall have furnished or caused to be
furnished to you at the Time of Delivery certificates of officers of the
Partnership and the Guarantor satisfactory to you as to the accuracy of the
representations and warranties of the Partnership and the Guarantor herein at
and as of the Time of Delivery, as to the performance by the Partnership and the
Guarantor of all of their obligations hereunder to be performed at or prior to
the Time of Delivery, as to the matters set forth in subsection (d) of this
Section and as to such other matters as you may reasonably request.

 

8. (a) The Guarantor and the Partnership jointly and severally will indemnify
and hold harmless each Purchaser against any losses, claims, damages or
liabilities, joint or several, to which such Purchaser may become subject, under
the Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Offering
Circular, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each Purchaser for any legal or other expenses reasonably
incurred by such Purchaser in connection with investigating or defending any
such action or claim as such expenses are incurred; provided, however, that the
Partnership and the Guarantor shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Offering Circular, or any such amendment or supplement in reliance
upon and in conformity with written information furnished to the Partnership and
the Guarantor by any Purchaser through you expressly for use therein.

 

(b) Each Purchaser will indemnify and hold harmless the Partnership and the
Guarantor against any losses, claims, damages or liabilities to which the
Partnership or the Guarantor may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Offering Circular, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Offering
Circular, or any such amendment or supplement in reliance upon and in conformity
with written information furnished to the Partnership and the Guarantor by such

 

-17-



--------------------------------------------------------------------------------

Purchaser through you expressly for use therein; and will reimburse the
Partnership or the Guarantor for any legal or other expenses reasonably incurred
by the Partnership or the Guarantor in connection with investigating or
defending any such action or claim as such expenses are incurred.

 

(c) Promptly after receipt by an indemnified party under subsection (a) or (b)
above of notice of the commencement of any action, such indemnified party shall,
if a claim in respect thereof is to be made against the indemnifying party under
such subsection, notify the indemnifying party in writing of the commencement
thereof; but the omission so to notify the indemnifying party shall not relieve
it from any liability which it may have to any indemnified party otherwise than
under such subsection. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel satisfactory to
such indemnified party (who shall not, except with the consent of the
indemnified party, be counsel to the indemnifying party), and, after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such subsection for any legal expenses of other counsel
or any other expenses, in each case subsequently incurred by such indemnified
party, in connection with the defense thereof other than reasonable costs of
investigation. No indemnifying party shall, without the written consent of the
indemnified party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (i) includes an
unconditional release of the indemnified party from all liability arising out of
such action or claim and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act, by or on behalf of any
indemnified party.

 

(d) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, claims, damages or liabilities (or actions in
respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative benefits received
by the Partnership and the Guarantor on the one hand and the Purchasers on the
other from the offering of the Securities. If, however, the allocation provided
by the immediately preceding sentence is not permitted by applicable law or if
the indemnified party failed to give the notice required under subsection (c)
above, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Partnership or the Guarantor on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative benefits received by the
Partnership or the Guarantor on the one hand and the Purchasers on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Partnership or the
Guarantor bear to the total underwriting discounts and commissions received by
the Purchasers, in each case as set forth in the Offering Circular. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue

 

-18-



--------------------------------------------------------------------------------

statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Partnership or the
Guarantor on the one hand or the Purchasers on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Partnership, the Guarantor and the
Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d). The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The obligations of the
Purchasers in this subsection (d) to contribute are several in proportion to
their respective underwriting obligations and not joint.

 

(e) The obligations of the Partnership and the Guarantor under this Section 8
shall be in addition to any liability which the Partnership or the Guarantor may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls any Purchaser within the meaning of the Act; and
the obligations of the Purchasers under this Section 8 shall be in addition to
any liability which the respective Purchasers may otherwise have and shall
extend, upon the same terms and conditions, to each officer and director of the
Partnership or the Guarantor and to each person, if any, who controls the
Partnership or the Guarantor within the meaning of the Act.

 

9. (a) If any Purchaser shall default in its obligation to purchase the
Securities which it has agreed to purchase hereunder you may in your discretion
arrange for you or another party or other parties to purchase such Securities on
the terms contained herein. If within thirty-six hours after such default by any
Purchaser you do not arrange for the purchase of such Securities, then the
Partnership shall be entitled to a further period of thirty-six hours within
which to procure another party or other parties satisfactory to you to purchase
such Securities on such terms. In the event that, within the respective
prescribed period, you notify the Partnership that you have so arranged for the
purchase of such Securities, or the Partnership notifies you that it has so
arranged for the purchase of such Securities, you or the Partnership shall have
the right to postpone the Time of Delivery for a period of not more than seven
days, in order to effect whatever changes may thereby be made necessary in the
Offering Circular, or in any other documents or arrangements, and the
Partnership agrees to prepare promptly any amendments to the Offering Circular
which in your opinion may thereby be made necessary. The term “ Purchaser” as
used in this Agreement shall include any person substituted under this Section
with like effect as if such person had originally been a party to this
Agreement.

 

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Partnership as
provided in subsection (a) above, the aggregate principal amount of such
Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities, then the

 

-19-



--------------------------------------------------------------------------------

Partnership shall have the right to require each non-defaulting Purchaser to
purchase the principal amount of Securities which such Purchaser agreed to
purchase hereunder and, in addition, to require each non-defaulting Purchaser to
purchase its pro rata share (based on the principal amount of Securities which
such Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Purchaser or Purchasers for which such arrangements have not been
made; but nothing herein shall relieve a defaulting Purchaser from liability for
its default.

 

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Purchaser or Purchasers by you and the Partnership as
provided in subsection (a) above, the aggregate principal amount of Securities
which remains unpurchased exceeds one-eleventh of the aggregate principal amount
of all the Securities, or if the Partnership shall not exercise the right
described in subsection (b) above to require non-defaulting Purchasers to
purchase Securities of a defaulting Purchaser or Purchasers, then this Agreement
shall thereupon terminate, without liability on the part of any non-defaulting
Purchaser or the Partnership, except for the expenses to be borne by the
Partnership and the Purchasers as provided in Section 6 hereof and the indemnity
and contribution agreements in Section 8 hereof; but nothing herein shall
relieve a defaulting Purchaser from liability for its default.

 

10. The respective indemnities, agreements, representations, warranties and
other statements of the Partnership, the Guarantor and the several Purchasers,
as set forth in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall remain in full force and effect, regardless of
any investigation (or any statement as to the results thereof) made by or on
behalf of any Purchaser or any controlling person of any Purchaser, or the
Partnership or the Guarantor, or any officer or director or controlling person
of the Partnership or the Guarantor, and shall survive delivery of and payment
for the Securities.

 

11. If this Agreement shall be terminated pursuant to Section 7(f) or 9 hereof,
the Partnership and the Guarantor shall not then be under any liability to any
Purchaser except as provided in Sections 6 and 8 hereof; but, if for any other
reason the Securities are not delivered by or on behalf of the Partnership as
provided herein, the Partnership or the Guarantor will reimburse the Purchasers
through you for all out-of-pocket expenses approved in writing by you, including
fees and disbursements of counsel, reasonably incurred by the Purchasers in
making preparations for the purchase, sale and delivery of the Securities, but
the Partnership and the Guarantor shall then be under no further liability to
any Purchaser except as provided in Sections 6 and 8 hereof.

 

12. In all dealings hereunder, you shall act on behalf of each of the
Purchasers, and the parties hereto shall be entitled to act and rely upon any
statement, request, notice or agreement on behalf of any Purchaser made or given
by you.

 

All statements, requests, notices and agreements hereunder shall be in writing,
and if to the Purchasers shall be delivered or sent by mail, telex or facsimile
transmission to you at Wachovia Capital Markets, LLC, One Wachovia Center, 301
South College Street, Charlotte, North Carolina 28288, Attention: Investment
Grade Syndicate (fax no.: (704) 383-9165) and J.P. Morgan Securities Inc., 270
Park Avenue, New York, New York 10017, Attention: High Grade Syndicate Desk (fax
no. (212) 834-6081); and if to the Partnership or the Guarantor shall be
delivered or sent by mail, telex or facsimile transmission to the address of the
Partnership and the Guarantor set forth in the Offering Circular: Attention:
Secretary; provided, however, that any notice to a Purchaser pursuant to Section
8(c) hereof shall be delivered or sent by mail,

 

-20-



--------------------------------------------------------------------------------

telex or facsimile transmission to such Purchaser at its address set forth in
its Purchasers’ Questionnaire, or telex constituting such Questionnaire, which
address will be supplied to the Partnership and the Guarantor by you upon
request. Any such statements, requests, notices or agreements shall take effect
upon receipt thereof.

 

13. This Agreement shall be binding upon, and inure solely to the benefit of,
the Purchasers, the Partnership and the Guarantor and, to the extent provided in
Sections 8 and 10 hereof, the officers and directors of the Partnership and the
Guarantor and each person who controls the Partnership or the Guarantor or any
Purchaser, and their respective heirs, executors, administrators, successors and
assigns, and no other person shall acquire or have any right under or by virtue
of this Agreement. No purchaser of any of the Securities from any Purchaser
shall be deemed a successor or assign by reason merely of such purchase.

 

14. Time shall be of the essence of this Agreement.

 

15. The Partnership and the Guarantor acknowledge and agree that (i) the
purchase and sale of the Securities pursuant to this Agreement is an
arm’s-length commercial transaction between the Partnership and the Guarantor,
on the one hand, and the several Purchasers, on the other, (ii) in connection
therewith and with the process leading to such transaction each Purchaser is
acting solely as a principal and not the agent or fiduciary of the Partnership
or the Guarantor, (iii) no Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Partnership or the Guarantor with respect to the
offering contemplated hereby or the process leading thereto (irrespective of
whether such Purchaser has advised or is currently advising the Partnership or
the Guarantor on other matters) or any other obligation to the Partnership or
the Guarantor except the obligations expressly set forth in this Agreement and
(iv) the Partnership and the Guarantor have consulted their own legal and
financial advisors to the extent they deemed appropriate. The Partnership and
the Guarantor agree that they will not claim that the Purchasers, or any of
them, has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Partnership or the Guarantor, in connection
with such transaction or the process leading thereto.

 

16. This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Partnership and the Guarantor, on the one hand, and
the Purchasers, or any of them, on the other, with respect to the subject matter
hereof.

 

17. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

17. The Partnership, the Guarantor and each of the Purchasers hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

 

18. This Agreement may be executed by any one or more of the parties hereto in
any number of counterparts, each of which shall be deemed to be an original, but
all such respective counterparts shall together constitute one and the same
instrument.

 

 

-21-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please sign and
return to us six counterparts hereof.

 

Very truly yours,

Regency Centers, L.P.

By:

  Regency Centers Corporation,     general partner

By:

 

/s/ Bruce M. Johnson

--------------------------------------------------------------------------------

Name:

  Bruce M. Johnson

Title:

 

Managing Director and

Chief Financial Officer

Regency Centers Corporation

By:

 

/s/ Bruce M. Johnson

--------------------------------------------------------------------------------

Name:

  Bruce M. Johnson

Title:

 

Managing Director and

Chief Financial Officer

 

Accepted as of the date hereof:

Wachovia Capital Markets, LLC

By:  

/s/ Teresa Hee

--------------------------------------------------------------------------------

Name:   Teresa Hee Title:   Director J. P. Morgan Securities Inc. By:  

/s/ Stephen L. Scheiner

--------------------------------------------------------------------------------

Name:   Stephen L. Scheiner Title:   Vice President

 

On behalf of each of the Purchasers



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

--------------------------------------------------------------------------------

   Principal Amount of
Securities to Be
Purchased


--------------------------------------------------------------------------------

J.P. Morgan Securities Inc.

   $ 122,500,000

Wachovia Capital Markets, LLC

     122,500,000

Wells Fargo Securities, LLC

     35,000,000

PNC Capital Markets, Inc.

     17,500,000

SunTrust Capital Markets, Inc.

     17,500,000

Commerzbank Capital Markets Corp.

     13,125,000

ING Financial Markets LLC

     13,125,000

Piper Jaffray & Co.

     8,750,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 350,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Annex I

 

1. The Securities have not been and will not be registered under the Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act. Each
Purchaser represents that it has offered and sold the Securities, and will offer
and sell the Securities, (i) as part of their distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering and
the Time of Delivery, only in accordance with Rule 903 of Regulation S or Rule
144A under the Act. Accordingly, each Purchaser agrees that neither it, its
affiliates nor any persons acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and it
and they have complied and will comply with the offering restrictions
requirement of Regulation S. Each Purchaser agrees that, at or prior to
confirmation of sale of Securities (other than a sale pursuant to Rule 144A), it
will have sent to each distributor, dealer or person receiving a selling
concession, fee or other remuneration that purchases Securities from it during
the restricted period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Act”) and may not be offered and sold within the
United States or to, or for the account or benefit of, U.S. persons (i) as part
of their distribution at any time or (ii) otherwise until 40 days after the
later of the commencement of the offering and the closing date, except in either
case in accordance with Regulation S (or Rule 144A if available) under the Act.
Terms used above have the meanings given to them by Regulation S.”

 

Terms used in this paragraph have the meanings given to them by Regulation S.

 

Each Purchaser further agrees that it has not entered and will not enter into
any contractual arrangement with respect to the distribution or delivery of the
Securities, except with its affiliates or with the prior written consent of the
Guarantor.

 

2. Notwithstanding the foregoing, Securities in registered form may be offered,
sold and delivered by the Purchasers in the United States and to U.S. persons
pursuant to Section 3 of this Agreement without delivery of the written
statement required by paragraph (1) above.

 

3. Each Purchaser further represents and agrees that (a) it has not offered or
sold and, prior to the expiry of a period of six months from the time of
delivery, will not offer or sell any Securities to persons in the United Kingdom
except to persons whose ordinary activities involve them in acquiring, holding,
managing or disposing of investments (as principal or agent) for the purposes of
their businesses or otherwise in circumstances which have not resulted and will
not result in an offer to the public in the United Kingdom within the meaning of
the Public Offers of Securities Regulations 1995, (b) it has only communicated
or caused to be communicated and will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act 2000
(“FSMA”)) received by it in connection with the issue or sale of any notes in
circumstances in which Section 21(1) of the FSMA does not apply to the
Partnership, and (c) it has complied, and will comply, with the applicable
provisions of the FSMA with respect to anything done by it in relation to the
Securities in, from or otherwise involving the United Kingdom

 

4. Each Purchaser agrees that it will not offer, sell or deliver any of the
Securities in any jurisdiction outside the United States except under
circumstances that will result in



--------------------------------------------------------------------------------

compliance with the applicable laws thereof, and that it will take at its own
expense whatever action is required to permit its purchase and resale of the
Securities in such jurisdictions. Each Purchaser understands that no action has
been taken to permit a public offering in any jurisdiction where action would be
required for such purpose. Each Purchaser agrees not to cause any advertisement
of the Securities to be published in any newspaper or periodical or posted in
any public place and not to issue any circular relating to the Securities,
except in any such case with the Representatives’ express written consent and
then only at its own risk and expense.

 

-2-



--------------------------------------------------------------------------------

Exhibit A

 

REGENCY CENTERS CORPORATION

 

Material Subsidiaries and Equity Ownership Thereof

 

Entity

--------------------------------------------------------------------------------

  

Jurisdiction

--------------------------------------------------------------------------------

  

Owner(s)

--------------------------------------------------------------------------------

  

Nature of

Interest

--------------------------------------------------------------------------------

   % of
Ownership


--------------------------------------------------------------------------------

 

Regency Centers, L.P.

   Delaware   

Regency Centers Corporation

Regency Centers Texas, LLC(1)

Outside Investors

  

General Partner

Limited Partner

Limited Partners

   1.0
96.3
2.7 %
%
%

Columbia Cameron Village SPE, LLC

   Delaware   

Regency Centers, L.P.

Columbia Perfco Partners, L.P.

  

Member

Member

   30
70 %
%

Columbia Regency Retail Partners, LLC

   Delaware   

Regency Centers, L.P.

Columbia Perfco Partners, L.P.

  

Member

Member

   20
80 %
%

Columbia Regency Partners II, LLC

   Delaware   

Regency Centers, L.P.

Columbia Perfco Partners, L.P.

  

Member

Member

   20
80 %
%

Macquarie CountryWide-Regency, LLC

   Delaware    Regency Centers, L.P. Macquarie CountryWide (US) Corporation   

Member

Member

   25
75 %
%

Macquarie CountryWide Regency II, LLC(2)

   Delaware    Macquarie CountryWide (US) No. 2 Corporation Regency Centers,
L.P.   

Member

Member

   65
35 %
%

MCW/MDP-Regency, LLC

   Delaware   

Regency Centers, L.P.

MCW/MDP, LLC

  

Member

Member

   25
75 %
%

RegCal, LLC

   Delaware   

California State Teachers Retirement System

Regency Centers, L.P.

  

Member

Member

   75
25 %
%

Regency Realty Group, Inc.

   Florida    Regency Centers, L.P. RRG Holdings, LLC(3)   

Preferred Stock

Common Stock

Common Stock

   100
7
93 %
%
%

--------------------------------------------------------------------------------

(1) 100%-owned by Regency Centers Corporation.

(2) This entity has pledged interests in certain of its subsidiaries to secure
its obligations under a bridge loan facility from Wachovia Bank, National
Association and JPMorgan Chase Bank, N.A.

(3) 100%-owned by Regency Centers, L.P.

 

2



--------------------------------------------------------------------------------

Exhibit B

 

Changes Since March 31, 2005

 

1. Since March 31, 2005, the Partnership has increased its outstanding
borrowings under its line of credit by $90 million (and will increase the
borrowings by an additional $100 million to repay its 7-1/8% notes due July 15,
2005).

 

2. Macquarie CountryWide-Regency II, LLC has been borrowing under mortgage loans
to refinance debt incurred under the Credit Agreement dated as of June 1, 2005,
among Macquarie CountryWide-Regency II, LLC, Wachovia Bank, National Association
and JPMorgan Chase Bank, N.A.